Case 1:05-cr-00136-GBD Document 26 Filed 08/24/20 Page 1 of 1

 

 

 

 

Tost ons ae 5 Se menace tc an
6
PMR aa. if
UNITED STATES DISTRICT COURT pe. ts LED i
SOUTHERN DISTRICT OF NEW YORK Le: :
Dono c rst cst e ntsc e esses sees Bar ae F590
UNITED STATES OF AMERICA, emf ae JAUG. 2.4 2020
: ORDER
-against- :
im. 5 Crim.
LOUIS HERRERA, 05 Crim. 136, 05 Crim. 939 (GBD)
Defendant. :
—- ew ee ew ee ee ee eee ew ee ee eh ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

A status conference is scheduled for September 15, 2020 at 10:00 a.m.

Dated: New York, New York
August 24, 2019
SO ORDERED.

EPRAKS. DANIELS
fted States District Judge

 

 
